Citation Nr: 0709461	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  03-34 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for 
schizophrenia, paranoid type, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1974 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran participated in a Board video hearing in February 
2005.  A transcript of that proceeding has been associated 
with the veteran's claims folder.  An April 2005 Board 
decision denied this claim.  In November 2005, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
and remanded the veteran's claim to the Board.

In March 2006, the veteran was informed that the Veterans Law 
Judge who presided over his Board hearing had retired.  He 
was given the opportunity to request a new hearing.  The 
veteran was informed that if he did not respond within 30 
days, his claim would be processed without a new hearing.  
The veteran did not respond.

The Board remanded this claim in May 2006 for additional 
development.


FINDINGS OF FACT

1.  The service-connected paranoid schizophrenia is shown to 
have been productive of a disability picture that more nearly 
approximates that of severe social and industrial 
inadaptability.

2.  The service-connected paranoid schizophrenia is not shown 
to have been productive of total social and industrial 
impairment at any time during the course of the appeal.


CONCLUSION OF LAW

The criteria for a schedular evaluation of 70 percent, but 
not higher, are met for schizophrenia, paranoid type.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & West 2006); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9203 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2006).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran is currently rated at 50 percent disabled for 
schizophrenia.  The Board finds that the veteran has 
satisfied the criteria for an assignment of a 70 percent 
disability rating.  Under the provisions for rating 
psychiatric disorders, a 70 percent disability rating 
requires evidence of the following:

Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
work-like setting; inability to 
establish and maintain effective 
relationships.)

The criteria for a 100 percent rating are:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name.

See 38 C.F.R. § 4.130 (2006).

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score of 51 to 60 indicates the 
examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 indicates the examinee has serious symptoms or a 
serious impairment in social, occupational, or school 
functioning.

The veteran has had numerous GAF scores assigned to him 
during his psychiatric treatment with VA.  The veteran had a 
score of 50 assigned in July 2002, a score of 45 assigned in 
January 2003, scores of 55 assigned in February and April 
2005, and scores of 40 assigned in January 2006 and 45 
assigned in October 2006.  Accordingly, the veteran's GAF 
scores vary between "moderate" and "serious" impairment, 
though were predominantly "serious".

In assessing the veteran's symptoms, the Board notes serious 
obstacles to rating the veteran.  First, the veteran has a 
history of a seizure disorder, which complicates the 
evaluation.  Second, the veteran has a substantial substance 
abuse problem, specifically with cocaine.  Only some of the 
veteran's records differentiate between symptoms attributable 
to his schizophrenia and those attributable to his other 
disabilities.  Where there is no distinction, the Board will 
assume that these symptoms are attributable to his service 
connected schizophrenia.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (When it is not possible to separate the 
effects of the service-connected condition from a non 
service-connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition).

Though the veteran has denied suicidal and homicidal ideation 
on multiple occasions (see, e.g., VA treatment note April 
2005; VA examination reports, January 2003 and October 2006), 
the balance of the evidence more closely approximates a 
finding of a 70 percent disability rating, than the currently 
assigned 50 percent rating.  The veteran has noted that while 
he no longer performs the constant ritual of checking the 
locks on his doors and windows, he persistently feels as 
though someone is watching him or following him, causing him 
to be watchful at all times (see, e.g., VA examination 
report, October 2006).  

Though he demonstrated normal speech during his January 2003 
VA examination, the record also demonstrates that the veteran 
suffers from periods of severe depression and anxiety (see, 
e.g., VA treatment notes, July 2002 and May 2003; VA 
examination report, October 2006).  Regardless of the fact 
that the veteran has been prescribed Hydroxyzine (a 
tranquilizer) and Amitriptyline (for sleep disorder), there 
are multiple complaints of severe anxiety (see, e.g., VA 
treatment note, February 2002; VA examination reports, 
January 2003 and October 2006).  The Board acknowledges that 
the veteran's symptoms of anxiety are increased due to his 
substance abuse problems.  However,  the October 2006 VA 
examiner stated that it was difficult to determine exactly 
how much cocaine use versus residual schizophrenia impact the 
veteran's functioning.  As such, the Board must assume that 
these symptoms are attributable to his service connected 
schizophrenia.  See Mittleider, supra.  

The veteran's significant criminal history is also indicative 
of his impaired impulse control.  The veteran has been 
convicted on numerous accounts of domestic violence and drug 
abuse (see, e.g., VA treatment records dated in February 
2001, April 2005 and January 2006).  The October 2006 VA 
examination report also noted that the veteran was fearful 
that he would harm others when agitated.  The veteran did not 
demonstrate spatial disorientation or neglect of personal 
appearance and hygiene, but he had significant difficulty in 
adapting to stressful circumstances, specifically in a work-
related setting.  The veteran demonstrated an inability to 
establish and maintain effective relationships.  See VA 
examination report, October 2006.  He also demonstrated anger 
and violence on numerous occasions.  See, e.g., statement of 
G.P., April 2003; VA examination report, October 2006.  

Thus, the veteran has clearly met the requirements for a 70 
percent disability rating.  He has not, however, met the 
schedular criteria for a 100 percent disability rating.  


Arguably, the veteran has met some of the criteria for a 
total disability rating, but the totality of the evidence 
does not support a finding of complete impairment.  He has 
not demonstrated gross impairment of thought processes or 
communication.  (See, e.g., VA examination report, January 
2003, wherein the veteran was found to be logical and 
coherent with no flight of idea or loosening of association.)  
It is unclear whether the veteran does actually suffer from 
audiological hallucinations.  The veteran made vague comments 
regarding audiological hallucinations in April 2005 and 
during the October 2006 VA examination, however, prior VA 
treatment records in July 2002 and January 2003 noted no 
hallucinations or delusions.  These notations certainly are 
not persistent.  

Regarding grossly inappropriate behavior, the Board 
reiterates that the veteran has spent a considerable amount 
of time in jail due to domestic violence.  As noted above, 
the veteran's behavior with regard to his spouse and those in 
a work setting is inappropriate, though he is able to control 
his anger to a certain extent.  VA treatment records dated in 
February 2001 did establish that he was actively psychotic.  
However, in a Francisco claim (where the present level of 
disability that is of primary concern), the more recent 
evidence is more probative of the veteran's current 
condition.  See Francisco, supra.; 38 C.F.R. § 3.400(o) 
(2006). This issue in on appeal from a claim filed in October 
2002.  Therefore, while the February 2001 records are 
relevant with respect to the veteran's medical history, they 
are not relevant to the assignment of a current disability 
rating since they are dated outside the relevant time period 
and do not concern the veteran's behavior within the relevant 
time period (as defined as the year before receipt of claim 
for an increase to the present).  The fact is that the 
medical evidence does not reveal that the veteran has been 
treated for psychotic behavior at any time since 2001.  There 
are frequent notations of the fact that he has not been on 
anti-psychotic medications over the past few years.  
Therefore, this single notation of psychotic behavior six 
years ago does not equate to a finding that the veteran's 
behavior is grossly inappropriate, nor does it indicate the 
veteran is in persistent danger of hurting himself or others.  

Regarding intermittent inability to perform activities of 
daily living (ADLs), the VA examination report in 2003 noted 
that the veteran's position in the family was that of 
caregiver to his 29 year old stepson who is mentally 
disabled.  The veteran reported that he is responsible for 
bathing and feeding his stepson.  Additionally, during the 
2006 VA examination, the veteran stated that he helped his 
wife, who is 12 years older and disabled, with chores around 
the house, such as laundry, as needed.  These tasks require 
demonstrable clarity of thought, which the veteran clearly 
possesses.

Though the veteran has noted some short term memory loss 
(see, e.g., VA treatment notes, February and July 2002; VA 
examination report, October 2006), at no time did he 
demonstrate memory loss for names of close relatives or his 
own name.  The veteran was not disoriented as to person, time 
or place.  See, e.g., VA examination reports, January 2003 
and October 2006.

The aforementioned medical evidence, in conjunction with the 
veteran's currently reported GAF scores, support a finding of 
a 70 percent disability rating for the veteran's 
schizophrenia, but no more.  

Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006). 

Prior to the initial adjudication of the veteran's claim, a 
letter dated in November 2002 satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Though the veteran 
was not informed that he should submit everything in his 
possession with regard to his claim, the veteran was not 
prejudiced by this oversight.  He has had a meaningful 
opportunity to participate in the adjudication of his claim, 
and has been represented by a private attorney.  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Recently, the Court issued a decision which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim, which include (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court has held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The Board notes that as this is an increased rating claim, 
the RO was under no duty to provide notification regarding 
other elements of a service connection claim, to include the 
effective date for any increased award if ultimately granted.

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The veteran was also accorded VA examinations in 
January 2003 and October 2006.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disorder since he was last examined.  See 
38 C.F.R. § 3.327(a) (2006).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 





ORDER


Entitlement to a 70 percent disability rating for paranoid 
schizophrenia is granted, subject to the laws and regulations 
governing payment of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


